





EXHIBIT 10.9

ADDENDUM TO CONVERTIBLE DEBENTURE, WARRANT TO PURCHASE COMMON STOCK AND
SECURITIES PURCHASE AGREEMENT


This Addendum to Convertible Debenture, Warrant to Purchase Common Stock and
Securities Purchase Agreement (“Addendum”) is entered into as of the 2nd day of
May 2006 by and between Material Technologies, Inc., a Delaware corporation
(“Material”) and Golden Gate Investors, Inc., a California corporation (“GGI”).



WHEREAS, Material and GGI are parties to that certain 5 ¼ % Convertible
Debenture dated as of December 16, 2005 (“Debenture”); and



WHEREAS, Material and GGI are parties to that certain Warrant to Purchase Common
Stock dated as of December 16, 2005 (“Warrant”); and



WHEREAS, Material and GGI are parties to that certain Securities Purchase
Agreement dated as of December 16, 2005 (“Securities Purchase Agreement”); and



WHEREAS, the parties desire to amend the Debenture, Warrant and Securities
Purchase Agreement in certain respects.



NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Material and GGI agree as follows:


 1. All terms used herein and not otherwise defined herein shall have the
    definitions set forth in the Debenture.
    
    
 2. The Debenture Principal Amount shall be $1,000,000. The Purchase Price for
    the Debenture shall be $1,000,000. All amounts previously advanced by GGI to
    Material, and any additional amounts advanced by GGI to Material prior to
    the Effective Date, shall be applied to the Purchase Price.
    
    
 3. Upon notification and verification that the Registration Statement for the
    Conversion Shares has been filed with the Securities and Exchange
    Commission, GGI shall immediately send via wire $20,000 of the Purchase
    Price.
    
    
 4. Upon notification and verification that the Registration Statement for the
    Conversion Shares has been declared effective by the Securities and Exchange
    Commission (such date, the “Effective Date”), and such shares can legally be
    issued to GGI, Material shall immediately deliver 20,000,000 Material
    registered shares (in 50 certificates of 400,000 shares each), registered in
    the name of Golden Gate Investors, Inc., to Alan L. Atlas, Esq., who shall
    hold the shares in trust as a joint escrow agent for Material and GGI.  The
    delivery of such shares shall occur no later than five days after the
    Effective Date. Upon receipt of the Material registered Common Shares by
    Alan L. Atlas, Esq., GGI shall immediately send via wire the remainder of
    the Purchase Price




--------------------------------------------------------------------------------





> ($1,000,000 less the sum of all amounts previously advanced to Material) which
> has not previously been funded, which shall occur no later than five days
> after the Effective Date. Such shares may only be released by Alan L. Atlas,
> Esq. pursuant to valid Debenture conversion notices submitted by GGI. It is
> understood that GGI shall not be considered the owner of the Material Common
> Shares held in escrow, and GGI agrees that it will not vote the shares in
> escrow or exercise any control whatsoever over such shares until such time as
> the shares are released to GGI by the escrow agent.

 5.  The second sentence of section 3.1(a) of the Debenture is amended to read
     as follows: “The number of shares into which this Debenture may be
     converted is equal to the dollar amount of the Debenture being converted
     divided by the Conversion Price.”
     
     
 6.  The last paragraph of section 3.1(a) of the Debenture is amended to read as
     follows: “If the Holder elects to convert a portion of the Debenture and,
     on the day that the election is made, the Volume Weighted Average Price is
     below the lesser of: (i) $0.05, or (ii) the lowest price at which any of
     the 20,000,000 additional shares referenced in section 12 herein are issued
     or sold, the Company shall have the option to do one of the following: (x)
     redeem that portion of the Debenture that Holder elected to convert, plus
     any accrued and unpaid interest, at 108% of such amount, or (y) increase
     the Discount Multiplier to 99% on that portion of the Debenture that Holder
     elected to convert, or (z) one time during any six month period, not permit
     any Debenture conversions by Holder for a period of 60 days.”
     
     
 7.  If GGI elects to convert a portion of the Debenture and, on the day that
     the election is made, the Volume Weighted Average Price is $0.32 or higher,
     the Discount Multiplier shall be 72%.
     
     
 8.  The Warrant is hereby cancelled, as is the Warrant prepayment set forth in
     the December 16, 2005 letter agreement between the parties.
     
     
 9.  The second full paragraph of section 3.1(a) of the Debenture is amended to
     read as follows: “Beginning in the first full calendar month after the
     Registration Statement is declared effective, Holder must convert at least
     10%, but no more than 40%, of the face value of the Debenture per calendar
     month into Common Shares of the Company, provided that the Common Shares
     are available, registered and freely tradable. Material may reduce the
     monthly maximum figure from 40% to 6% for any three calendar months (but
     not two consecutive calendar months) during the term of the Debenture by
     giving written notice of such election to GGI at least ten business days
     prior to the first day of the applicable calendar month.”
     
     
 10. The Deadline shall be the 120th day after the new Registration Statement is
     filed with the SEC, provided that the Company responds to all SEC comments
     within 15 business days of receipt thereof.
     
     
 11. The parties shall enter into an additional three $1,000,000 convertible
     debentures, each on the same terms and conditions as the Convertible
     Debenture. The parties must enter into each such additional convertible
     debenture no later than thirty days after the




2

--------------------------------------------------------------------------------





> Debenture Principal Amount is less than $400,000 for the prior debenture. GGI
> shall fund $100,000 of the Purchase Price for each additional convertible
> debenture at the time of entering into each additional convertible debenture,
> with the remaining portion of the Purchase Price to be funded upon
> notification and verification that the Registration Statement has been
> declared effective by the Securities and Exchange Commissions and shares can
> legally be issued to GGI. In the event that GGI fails to enter into any of the
> three additional convertible debentures in accordance with the terms hereof,
> GGI shall pay to Material liquidated damages of $100,000.

 12. In the Registration Statement, Material may register up to an additional
     20,000,000 shares for sale or issuance to parties other than GGI.
     
     
 13. Except as specifically amended herein, all other terms and conditions of
     the Debenture and Securities Purchase Agreement shall remain in full force
     and effect.

IN WITNESS WHEREOF, Material and GGI have caused this Addendum to be signed by
its duly authorized officers on the date first set forth above.

Material Technologies,
Inc.                                                       Golden Gate
Investors, Inc.

By:    /s/ Robert M. Bernstein               
                                    By:    /s/ Travis
Huff                             

Name:   Robert M. Bernstein                                                   
Name:   Travis Huff                             

Title:   Chief Executive Officer                                       
           Title:    Portfolio Manager                    


















3

--------------------------------------------------------------------------------